DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments and arguments filed 27 January 2021 have been entered and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 5-8, 10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0353821) in view of Kenny (US 2013/0044933).
Zhang et al. teach a method of imaging an analyte in a biological sample for cytology (cellular target, par. 31) for support in diagnosing a subject (cancer marker detected, par. 71) comprising:
providing the sample being a sample of cells obtained from a subject (sample of live and fixed cells, par. 36);
contacting the sample with a probe that specifically binds to an analyte (par. 70), wherein each different probe specifically binds with a different analyte (multiple upconverting nanoparticle labels bind to sub-cellular targets on live and fixed cells, par. 36) and is labeled with a different luminescent upconverting particle (par. 9, 36 and 70);

obtaining a second image from the sample wherein a second sample is an image of the sample being counterstained using a stain that is not the upconverting particle (sample counterstained with DAPI and imaged, par. 36; third image from the left in Fig. 12b; fourth image from the left in Fig. 12c); and
combining the first image with the second image to obtain a combined image (images merged, par. 36, rightmost image in Fig. 12b and 12c). 
Zhang et al. fail to teach obtaining the second image from the sample using bright-field imaging and a hematoxylin and eosin (H&E) counterstain.
Kenny teaches obtaining a first image of molecular markers (par. 62) and obtaining a second image of morphological markers including nuclei of a sample using bright-field and fluorescence (par. 34), wherein the fluorescence image is of a DAPI counterstain and the bright-field image is of H&E counterstain (par. 61), which is not an upconverting particle and combining the fluorescence image with the bright-field images to obtain a combined image (par. 61), in order to provide imaging of both molecular and morphological markers in a biological sample (par. 62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Zhang et al., obtaining an bright-field image of a sample counterstained with H&E as taught by Kenny, in order to provide a complete imaging of morphological markers in a sample (Kenny, par. 53-61).

With respect to claim 2, Zhang et al. teach each different luminescent particle emits a distinguishable emission spectra (par. 36, 46 and 51).
With respect to claims 5 and 6, Zhang et al. teach the probe being an antibody, DNA, RNA or a protein (par. 70).
With respect to claim 7, Zhang et al. teach the targeting moiety directly conjugated to the luminescent upconverting particle by covalent chemistry (par. 71).
With respect to claim 8, Zhang et al. teach the targeting moiety conjugated to the luminescent particle by linker chemistry (EDC-NHS chemistry, par. 80).
With respect to claim 10, Zhang et al. teach the stain being DAPI (par. 36).
With respect to claim 12, Zhang et al. teach analyzing the combined image for detecting the presence of an analyte (fluorescence from each particle indicates presence of the analyte to which it specifically binds, par. 36).
With respect to claim 14, Zhang et al. teach the sample being counterstained to provide localization of the analyte bound to the probe (location of analyte within the cell boundary, par. 37).
With respect to claim 15, Zhang et al. teach the first and second image obtained using the same section of the sample (par. 36, same section of sample illustrated in Fig. 12b and 12c).  Although Zhang et al. is silent with respect to avoiding issues with co-registration, this limitation is an intended result of imaging the same section of the 
Zhang et al. (US 2015/0353821) in view of Kenny (US 2013/0044933) or Shields et al. (US 2010/0045698), as applied to claim 1,

Claims 1, 2, 5-8 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0353821) in view of Shields et al. (US 2010/0045698).
Zhang et al. teach a method of imaging an analyte in a biological sample for cytology (cellular target, par. 31) for support in diagnosing a subject (cancer marker detected, par. 71) comprising:
providing the sample being a sample of cells obtained from a subject (sample of live and fixed cells, par. 36);
contacting the sample with a probe that specifically binds to an analyte (par. 70), wherein each different probe specifically binds with a different analyte (multiple upconverting nanoparticle labels bind to sub-cellular targets on live and fixed cells, par. 36) and is labeled with a different luminescent upconverting particle (par. 9, 36 and 70);
obtaining a first image by detecting a signal from the luminescent particle associated with the multiple different probes bound to the sample (par. 36; left two images in Fig. 12b and left 3 images in Fig. 12c);
obtaining a second image from the sample wherein a second sample is an image of the sample being counterstained using a stain that is not the upconverting particle 
combining the first image with the second image to obtain a combined image (images merged, par. 36, rightmost image in Fig. 12b and 12c). 
Zhang et al. fail to teach obtaining the second image from the sample using bright-field imaging.
Sheilds teaches obtaining an image of a DAPI-stained sample using bright-field (par. 105), in order to provide an image of cell nuclei (par. 107).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the imaging for the DAPI counterstain in the method of Zhang et al., bright-field as taught by Shields et al., in order to separately capture an image of a DAPI stained sample to form a composite image (Shields, par. 105).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Zhang and Shields are similarly drawn to imaging a biological target in a sample and combining the image with a counterstained sample for morphological structure. 
With respect to claim 2, Zhang et al. teach each different luminescent particle emits a distinguishable emission spectra (par. 36, 46 and 51).
With respect to claims 5 and 6, Zhang et al. teach the probe being an antibody, DNA, RNA or a protein (par. 70).
With respect to claim 7, Zhang et al. teach the targeting moiety directly conjugated to the luminescent upconverting particle by covalent chemistry (par. 71).

With respect to claim 10, Zhang et al. teach the stain being DAPI (par. 36).
With respect to claim 12, Zhang et al. teach analyzing the combined image for detecting the presence of an analyte (fluorescence from each particle indicates presence of the analyte to which it specifically binds, par. 36).
With respect to claim 14, Zhang et al. teach the sample being counterstained to provide localization of the analyte bound to the probe (location of analyte within the cell boundary, par. 37).
With respect to claim 15, Zhang et al. teach the first and second image obtained using the same section of the sample (par. 36, same section of sample illustrated in Fig. 12b and 12c).  Although Zhang et al. is silent with respect to avoiding issues with co-registration, this limitation is an intended result of imaging the same section of the sample.  Since Zhang et al. teach the same method step of imaging the same section of tissue, it would be expected that issues with co-registration would also be avoided.
With respect to claim 16, Zhang et al. teach the analyte specific ligand is a tumor specific ligand (HER2 antibody is a tumor specific ligand and conjugated to UCNs, par. 71).

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0353821) in view of Kenny (US 2013/0044933) or Shields et al. (US 2010/0045698), as applied to claim 1, in view of He (US 2013/0171623).

He teaches a method of upconverting-luminescence detection wherein the excitation light is pulsed and the signal is detected with a time deplay from the excitation signal to suppress background luminescence (par. 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the excitation light and detection of upconverting luminescence detection in Zhang et al. in view of Kenny, pulsed excitation and time delay detection from an excitation signal as taught by He, in order to avoid damage of biological samples and improve penetration depth of the excitation light and increase excitation effectiveness (He, par. 31).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Zhang and He are similarly drawn to detection of upconverting fluorescence.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0353821) in view of Kenny (US 2013/0044933) or Shields et al. (US 2010/0045698), as applied to claim 1, in view of Bernitz et al. (US 2014/0120534).
Zhang et al. in view of Kenny or in view of Shields et al. teach the sample are cells that are formalin fixated and permeabilized (par. 414 and 428), but is silent with respect to the sample being paraffin embedded.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the formalin fixed sample as taught by Zhang et al. in view of Kenny or in view of Shields et al., in a formalin fixed and paraffin embedded format as taught by Bernitz et al. because Zhang et al. is generic with respect to the paraffin embedding that can be incorporated into the formalin fixation and one would be motivated to use the appropriate sample preparation for cells that are prepared for permeabilization and in situ detection. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Zhang and Bernitz are similarly drawn to cells that are formalin fixed and permeabilized for in situ detection.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0353821) in view of Kenny (US 2013/0044933) or Shields et al. (US 2010/0045698), as applied to claim 1, further in view of Gao et al. (US 2015/0004598).
Zhang et al. in view of Kenny or Shields et al. teach the targeting moiety directly conjugated to the luminescent particle by linker chemistry (Zhang), but fail to teach the conjugation by an adaptor molecule.
Gao et al. teach a method of imaging a target analyte in a biological sample for histology or cytology uses (par. 13 and 144) for support in diagnosing a subject (par. 48), the method comprising: providing the sample being a section of tissue or a sample 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the EDC-NHS attachment of the targeting moiety to the luminescent particle as taught by Zhang et al. in view of Kenny or Shields et al., an adaptor molecule to link the targeting moiety to the luminescent particle as taught by Gao et al., in order to provide reversible conjugation to the luminescent particle (Gao, par. 12 and 64).

Response to Arguments
Applicant’s arguments and amendments filed 27 January 2021, with respect to the rejection(s) of the pending claim(s) over the teaching of Gao and Zheng have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 
Regarding Zhang, Applicant’s assertion that Zhang does not teach the new limitation of a second image using bright-field is persuasive and necessitates the ne grounds of rejection in view of Kenny and Shields.  
Further regarding Zhang, Applicant argues that DAPI is a counterstain which requires UV lasers for excitation and cannot use bright-field as now required by claim 1.  Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record because Shields teaches DAPI illuminated with bright-field.  Though this may not be the conventional illumination for DAPI, the teaching of Shields provides evidence that DAPI is compatible with bright-field. 
Applicant also argues that it would not be obvious to one having ordinary skill in the art to replace one counterstain in Zhang with another because replacement would require different protocols depending on what markers and probes are used for the first stage.  Applicant’s argument has been considered, but is not persuasive because the combination of Zhang with Kenny relies on imaging with both DAPI and H&E counterstains and combining the images and therefore does not rely on replacing DAPI with H&E.  Additionally, Applicant’s conclusory statement does not provide sufficient evidence that such a substitution would be non-obvious to one having ordinary skill in the art.
Examiner notes that the arguments regarding Gao are moot in view of the withdrawal of the rejection under 102(a)(1) over Gao.

Applicant’s amendments are persuasive to overcome the rejections under 35 USC 112b.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/Primary Examiner, Art Unit 1641